DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to claim 1 incorporating features indicated allowable from claim 13 and therefore rejection of claim 1 has been withdrawn.
Claims 2-10 have been cancelled and therefore the 112(b) rejections have been withdrawn.
Claim 14 has been cancelled and therefore the 112(d) rejection has been withdrawn.
Non statutory double patenting rejections of claims 1 and 20 over claim 1 of U.S. Patent No. 10,295,195 in view of Sohn (US 2008/0156313 A1) has been overcome by applicant’s amendments to claim 1 and cancellation of claim 20 and the rejection is therefore withdrawn.
Provisional non  statutory double patenting rejection of claim 1 over claims 1 and 12 of Application No. 17/040,443 in view of Yeung (US 2004/0194778 A1) is overcome by applicant’s amendment to claim 1 and therefore withdrawn.
Regarding new claim 34 applicant has argued that the base reference Oh fails to disclose a grill defining suction and discharge passages. Examiner disagrees, Oh discloses suction and discharge through grill 800 and therefore suction and discharge passages passing through the grill’s ribs exist and are inherently defined by the grill ribs despite not being explicitly discussed by Oh.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide support for the limitation "a horizontal length of the discharge passage is greater than a radius of the grill member". The specification has disclosed the discharge passage as being circular in figures 5-11 and 26-30 making it unclear what dimension should be considered the length and the text of the specification only uses the term length in reference to the suction duct and lower housing in paragraph [211] and the length of a connection portion in paragraph [332]. Therefore it is not clear that applicant has support for the recited limitation in the specification.
Claims 35-39 depend upon claim 34 and therefore also contain the same new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, the term “horizontal length of the discharge passage: renders the claim indefinite. The discharge passage is defined by the rounded ribs and is therefore round in shape and it is unclear what dimension of a round shaped discharge passage would be interpreted as a “horizontal length” since the shape is defined by a radius and circumference. Further the radius of the discharge passage would be the same as the grill member leaving only the circumference to be interpreted as a “horizontal length” which will inherently exceed the radius of the grill members that define the discharge passage. In applying art, the limitation has been interpreted as referring to the circumference of the discharge passage.
Claims 35-39 depend upon claim 34 and therefore are also indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 34, 35, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR 2016-0069500) in view of Sugimoto et al. (WO 2009/044627 A1).
Regarding claim 34, Oh discloses a ventilation apparatus comprising a case (Oh 400) having a flow hole defined by a grill member (Oh 800), a flow guide (oh 500) positioned within the case (see Oh figure 4). The flow guide includes an inlet (Oh 520) communicating with the flow hole (see Oh figure 4) and a guide surface (Oh [0064]) inclined downwardly and outwardly (see Oh figure 4), and a swirler (Oh 100) positioned in a region defined by the flow guide (see Oh figure 4). The swirler is rotated to discharge a portion of air inflow through the flow hole out of the case (Oh [0060]) and the swirler has a plurality of blades (Oh 104). Examiner notes that the translation of Oh describes 104 as pins but figure 5 clearly depicts 104 as a blade and therefore has been applied to the present application as a blade. Oh further discloses a driving motor (Oh 300) for rotating the swirler and a grill member (oh 800) for covering the swirler at an outside of the case (see Oh figure 4) and for providing an airflow path and the grill member further comprises grill ribs (see Oh figure 4) for defining a suction passage (see annotated figure) configured to suction air and a discharge passage (see annotated figure) configured to discharge air, the discharge passage positioned outside the suction passage.

    PNG
    media_image1.png
    437
    424
    media_image1.png
    Greyscale

Oh figure 4 (annotated)
Oh is silent regarding the grill ribs comprising radial support ribs and rounded ribs.
However, Sugimoto teaches an air blowing device comprising a grill (Sugimoto 250) comprising a plurality of radial support ribs (Sugimoto 252) and a plurality of rounded ribs (Sugimoto 250) that connect the radial support ribs. Sugimoto teaches that this design is intended to reduce the number of crosspieces in the flowpath thus reducing noise (Sugimoto translation pg 5 paragraph 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing modify Oh’s ventilation apparatus by replacing Oh’s grille with Sugimoto’s grill with a circular design to reduce noise generated by airflow over the grill.
Regarding claim 35, Oh and Sugimoto as applied to claim 34 teach a plurality of rounded ribs (see Sugimoto figure 14) that is greater than three.
Regarding claim 39, Oh and Sugimoto as applied to claim 34 teach the grill member further includes an inner frame (see annotated figure) with a ring shape that is connected to the first and second support ribs (see annotated figure). Examiner notes that a frame is defined as “underlying constructional system or structure that gives shape or strength (as to a building)” and that the innermost rib identified as an inner frame will give strength to the structure and is consistent with applicants inner frame 414 as depicted in figure 7.

    PNG
    media_image2.png
    627
    578
    media_image2.png
    Greyscale

Sugimoto figure 14 (annotated)
Claims 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR 2016-0069500) and Sugimoto et al. (WO 2009/044627 A1) as applied to claim 34 above, and further in view of Merritt et al. (US 2015/0204282 A1).
Regarding claim 36, Oh and Sugimoto as applied to claim 34 are silent regarding the grill member comprising an outer frame.
However, Merritt teaches an air filter assembly comprising a circular grill member (Merritt 148) with an outer frame member (Merritt 166) in a ring shape (See Merritt figure 2) connected to a plurality of support ribs (see Merritt figure 2) and comprising mounting holes (Merritt 164) for attaching the grill member to a housing (Merritt 104).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sugimoto and Oh as applied to claim 34 to utilize Merritt’s outer frame for the grill member to allow easy removal and installation of the grill for performing maintenance on the ventilation apparatus.
Regarding claim 37, Sugimoto, Oh, and Merritt as applied to claim 36 teach fastening holes (Merritt 164) for fastening the outer frame to a housing.
Regarding claim 38, Oh, Sugimoto and Merritt as applied to claim 36 teach the grill member further includes an inner frame (see annotated figure) with a ring shape that is connected to the first and second support ribs (see annotated figure). Examiner notes that a frame is defined as “underlying constructional system or structure that gives shape or strength (as to a building)” and that the innermost rib identified as an inner frame will give strength to the structure and is consistent with applicants inner frame 414 as depicted in figure 7.

    PNG
    media_image2.png
    627
    578
    media_image2.png
    Greyscale

Sugimoto figure 14 (annotated)
Allowable Subject Matter
Claims 1 and 21-33 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record is silent regarding the limitations of claim 1 directed to the grill comprising a first member defining a suction passage and a second member defining a discharge passage located in a lower position. Claims 21-33 depend upon claim 1 and are therefore also allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762           

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762